                         Case 19-12031-CSS               Doc 269        Filed 02/05/20         Page 1 of 14



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------------x
                                                                       :
         In re:                                                        :   Chapter 11
                                                                       :
                                  1
         GCX Limited, et al.,                                          :   Case No. 19-12031 (CSS)
                                                                       :
                           Debtors.                                    :   Jointly Administered
                                                                       :
                                                                           Hearing Date: February 27, 2020 at 2:00 p.m. (ET)
                                                                       :
                                                                           Objection Deadline: February 19, 2020 at 4:00 p.m. (ET)
                                                                       :   RE: Docket Nos. 12, 156, 169, 172 & 203
         --------------------------------------------------------------x

                   DEBTORS’ MOTION FOR ORDER (I) AUTHORIZING NON-MATERIAL
             MODIFICATION OF THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN
                    PURSUANT TO SECTION 1127(b) OF THE BANKRUPTCY CODE AND
             (II) DETERMINING THAT FURTHER DISCLOSURE AND RESOLICITATION OF
                      VOTES ARE NOT REQUIRED PURSUANT TO SECTION 1127(c)
                                   OF THE BANKRUPTCY CODE

                  GCX Limited (“GCX”) and its affiliated debtors in the above-captioned chapter 11 cases,

         as debtors and debtors in possession (collectively, the “Debtors”), file this motion (the

         “Motion”), pursuant to sections 105(a), 1127(b) and (c), and 1129 of title 11 of the United States

         Code (the “Bankruptcy Code”), for entry of an order, substantially in the form attached hereto as

         Exhibit A (the “Proposed Order”), (i) approving a certain non-material modification (the

         “Modification”) to the Joint Prepacked Chapter 11 Plan (as Modified) of GCX Limited and Its

         Debtor Affiliates, dated December 2, 20192 attached as Exhibit A to the Findings of Fact,


         1
              The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
              as applicable, are: GCX Limited (n/a); FLAG Telecom Development Limited (n/a); FLAG Telecom Group
              Services Limited (n/a); FLAG Telecom Ireland Network DAC (n/a); FLAG Telecom Network Services DAC
              (n/a); FLAG Telecom Network USA Limited (2662); Reliance FLAG Atlantic France SAS (n/a); Reliance
              FLAG Telecom Ireland DAC (n/a); Reliance Globalcom Limited (n/a); Reliance Vanco Group limited (n/a);
              Vanco Australasia Pty Limited (n/a); Vanco GmbH (n/a); Vanco SAS (n/a); Vanco UK Limited (n/a); Vanco
              US, LLC (0221); and VNO Direct Limited (n/a). The location of Debtor FLAG Telecom Network USA
              Limited’s principal place of business and the Debtors’ service address in these chapter 11 cases is 3190 S.
              Vaughn Way, # 550, Aurora, CO 80014.
         2
              Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Plan or the
              Confirmation Order (each as defined below), as applicable.
26000989.1
                       Case 19-12031-CSS          Doc 269      Filed 02/05/20     Page 2 of 14



         Conclusions of Law, and Order (I) Approving Debtors’ (A) Disclosure Statement, (B)

         Solicitation of Votes and Voting Procedures, and (C) Forms of Ballots and (II) Confirming Joint

         Prepackaged Chapter 11 Plan of GCX Limited and Its Debtor Affiliates [Docket No. 203] (the

         “Confirmation Order”), (ii) deeming the Plan and the applicable Plan Documents, each as

         modified by the Modification, accepted by all holders of Claims or Interests who previously

         voted to accept, or were deemed to have accepted, the Plan, and (iii) deeming the Confirmation

         Order confirming the Plan to apply to the Plan, as modified. In support of the relief requested in

         the Motion, the Debtors respectfully represent as follows:

                                               Preliminary Statement

                1.      In connection with preparation for the Effective Date of the Plan and ongoing

         discussions regarding the settlement of the separation issues with respect to the Debtors’

         outgoing Chief Executive Officer that are detailed in the Debtors’ Motion for Entry of an Order

         Approving Settlement Pursuant to Bankruptcy Rule 9019 [Docket No. 250] (the “9019 Motion”),

         the Debtors, with the consent of the Senior Secured Noteholder Group, are requesting authority

         to make a non-material modification to the Plan. Instead of adding to the Non-Released Parties

         Schedule and the statement on the Liquidating Trust (as defined in Exhibit N of the Plan

         Supplement) in the Plan Supplement, the Modification clarifies that certain Claims and Causes of

         Action against the Debtors’ current and former officers and directors will not be released under

         the Plan (subject to certain limitations as set forth in the Plan, as modified) and will be

         transferred to the Liquidating Trust established under the Plan.

                2.      The Modification does not change the treatment or classification scheme of the

         Plan nor does it negatively affect the rights of the Allowed Claims or Allowed Interests of any

         party, including holders in Class 3 and Class 7 (the “Voting Classes”). While the Debtors

         believe they have authority under the confirmed Plan and the Plan Documents to implement the
26000989.1

                                                           2
                        Case 19-12031-CSS              Doc 269       Filed 02/05/20        Page 3 of 14



         Modification without further order of the Court by modifying the Non-Released Parties Schedule

         and the statement on the Liquidating Trust in the Plan Supplement, out of an abundance of

         caution, and in the interest of full disclosure, the Debtors have chosen to make these changes

         directly to the Plan. The Modification, in substance, amounts to an amendment to the Non-

         Released Parties Schedule and an explanation of the mechanics regarding how certain Claims

         and Causes of Action will be retained and prosecuted by the Liquidating Trust. The

         Confirmation Order, Plan, and Plan Supplement provide that these documents may be subject to

         further change prior to the Effective Date.3 By filing this Motion, however, the Debtors are

         providing notice to the parties that have requested notice under Bankruptcy Rule 2002 for entry

         of an order expressly authorizing the Modification.

                                                   Jurisdiction and Venue

                 3.       The United States Bankruptcy Court for the District of Delaware (the “Court”)

         has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware,

         dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C. §

         157(b)(2). The Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 9013–1(f) of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this



         3
             See, e.g., Confirmation Order § 54(b); Plan § 1.114 (definition of Plan Supplement providing that “through the
             Effective Date, the Debtors shall have the right to amend the Plan Supplement and any schedules, exhibits, or
             amendments thereto, in accordance with the terms of the Plan and the RSA.”); Plan Supplement Ex. M at 1 n.2
             (stating that “the Debtors shall have the right to amend the documents contained in the Plan Supplement
             through and including the Effective Date in accordance with the terms of the Plan and the RSA”), id. at 2 (“The
             Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of Action
             against any Entity, except as otherwise expressly provided in the Plan, including Causes of Action that are not
             expressly identified in this Schedule of Retained Causes of Action.”).
26000989.1

                                                                 3
                       Case 19-12031-CSS          Doc 269      Filed 02/05/20     Page 4 of 14



         motion to the extent that it is later determined that the Court, absent consent of the parties,

         cannot enter final orders or judgments in connection herewith consistent with Article III of the

         United States Constitution.

                4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                5.      The statutory bases for the relief requested herein are sections 105(a), 1127(b) and

         (c), and 1129 of the Bankruptcy Code.

                                                     Background

                6.      On September 15, 2019 (the “Petition Date”), the Debtors filed voluntary

         petitions for relief under chapter 11 of title 11 of the Bankruptcy Code (the “Chapter 11 Cases”)

         with the Court. The Chapter 11 Cases have been consolidated for procedural purposes only and

         are being jointly administered pursuant to Bankruptcy Rule 1015(b). The Debtors continue to

         operate their businesses and manage their properties as debtors in possession pursuant to sections

         1107(a) and1108 of the Bankruptcy Code. No trustee, examiner, or official committee of

         creditors has been appointed in the Chapter 11 Cases.

                7.      On the Petition Date, the Debtors filed their (i) Joint Prepackaged Chapter 11

         Plan of GCX Limited and its Debtor Affiliates, [Docket No. 12], which was modified on

         December 2, 2019 [Docket No. 169] (as may be further amended, modified, or otherwise

         supplemented from time to time, the “Plan”) and (ii) Disclosure Statement for Joint Prepackaged

         Chapter 11 Plan of GCX Limited and Its Debtor Affiliates [Docket No. 13] (the “Disclosure

         Statement”). On December 4, 2019, the Court entered the Confirmation Order approving the

         Disclosure Statement and confirming the Plan.

                8.      Paragraph 54 of the Confirmation Order allows the Debtors to modify the Plan

         and the documents contained in the Plan Supplement after the Confirmation Date:

                        (a) . . . after the Confirmation Date, so long as such action does not
26000989.1

                                                           4
                        Case 19-12031-CSS            Doc 269   Filed 02/05/20   Page 5 of 14



                          materially and adversely affect the treatment of holders of Allowed
                          Claims or Allowed Interests pursuant to the Plan and subject to the
                          reasonable consent of the Requisite Senior Secured Noteholders,
                          the Debtors may remedy any defect or omission or reconcile any
                          inconsistencies in the Plan or this Order with respect to such
                          matters as may be necessary to carry out the purposes or effects of
                          the Plan, and any holder of a Claim or Interest that has accepted
                          the Plan shall be deemed to have accepted the Plan as amended,
                          modified, or supplemented.

                          (b) Subject to the terms of the RSA, before the Effective Date, the
                          Debtors may make appropriate technical adjustments and
                          modifications to the Plan and may amend the documents contained
                          in the Plan Supplement without further order or approval of the
                          Court with the consent of the Requisite Senior Secured
                          Noteholders (not to be unreasonably withheld).4

         Section 12.6 of the Plan contains virtually identical language.5 Section 12.2 of the Plan and

         paragraph 69 of the Confirmation Order also both provide that on the Effective Date, the Plan

         shall be deemed to be substantially consummated under sections 1101 and 1127(b) of the

         Bankruptcy Code.6

                 9.       Since the confirmation hearing, the Debtors and their professionals along with the

         Senior Secured Noteholder Group have worked to finalize the documentation necessary to

         consummate the Plan and to meet the conditions precedent to the occurrence of the Effective

         Date set forth in the Plan. After discussions with the Senior Secured Noteholder Group, and with

         their consent and support, the Debtors determined that the best course was to modify the Plan to

         provide more detail in the Plan regarding the Claims and Causes of Action that would not be

         released and the mechanics of such Claims and Causes of Action being transferred to the

         Liquidating Trust.



         4
             Confirmation Order § 54.
         5
             See Plan § 12.6.
         6
             Plan § 12.2; Confirmation Order § 69.
26000989.1

                                                           5
                   Case 19-12031-CSS        Doc 269       Filed 02/05/20     Page 6 of 14



                                       The Proposed Modification

             10.    The proposed Modification to the Plan consists of the following:

                    a. Adding the following definitions to Article I.A of the Plan:

                           •   “‘Applicable Claims’ means Claims or Causes of
                               Action held by the Debtors or their Estates against the
                               Debtors’ current and former directors and officers,
                               other than Claims or Causes of Action arising out of or
                               related to any act or omission that is a criminal act or
                               constitutes intentional fraud, gross negligence, or
                               willful misconduct as determined by a Final Order.”

                           •   “‘D&O Insurance Policies’ means the directors and
                               officers liability insurance policies, including any tail
                               policies, owned by the Debtors.”

                    b. Amending section 10.6(a) of the Plan as follows:

                           As of the Effective Date and to the fullest extent allowed
                           by applicable law, except for the rights and remedies
                           that remain in effect from and after the Effective Date
                           to enforce the Plan and the Definitive Documents, for
                           good and valuable consideration, the adequacy of which
                           is hereby confirmed, including, without limitation, the
                           service of the Released Parties to facilitate the
                           reorganization of the Debtors and the implementation
                           of the restructuring, and except as otherwise provided
                           in the Plan or in the Confirmation Order, on and after
                           the Effective Date, the Released Parties shall be deemed
                           conclusively, absolutely, unconditionally, irrevocably,
                           and forever released and discharged by the Debtors,
                           Wind Down Co, the Reorganized Debtors, and their
                           Estates, in each case on behalf of themselves and their
                           respective successors, assigns, and representatives and
                           any and all other Persons that may purport to assert
                           any Causes of Action derivatively, by or through the
                           foregoing Persons, from any and all Claims, interests,
                           obligations, suits, judgments, damages, demands, debts,
                           rights, Causes of Action, losses, remedies, or liabilities
                           whatsoever, arising on or after the Effective Date,
                           including any derivative Claims or Causes of Action,
                           asserted or assertable on behalf of the Debtors, the
                           Reorganized Debtors, Wind Down Co, or their Estates,
                           whether liquidated or unliquidated, fixed or contingent,

26000989.1

                                                      6
             Case 19-12031-CSS     Doc 269      Filed 02/05/20    Page 7 of 14



                   matured or unmatured, known or unknown, foreseen or
                   unforeseen, existing or hereinafter arising, in law,
                   equity, contract, tort, or otherwise, by statute, violations
                   of federal or state securities laws or otherwise that the
                   Debtors, the Reorganized Debtors, Wind Down Co, or
                   their Estates would have been legally entitled to assert
                   in their own right (whether individually or collectively)
                   or on behalf of the holder of a Claim or Interest or
                   other Person, based on or relating to, or in any manner
                   arising from, in whole or in part, the Debtors, the
                   Chapter 11 Cases, the purchase, sale or rescission of the
                   purchase or sale of any Security of the Debtors, the
                   Reorganized Debtors, or Wind Down Co, the subject
                   matter of, or the transactions or events giving rise to,
                   any Claim or Interest that is treated in the Plan, the
                   business or contractual arrangements between any
                   Debtor and any Released Party, the restructuring of
                   Claims and Interests before or during the Chapter 11
                   Cases, the Disclosure Statement, the Forbearance
                   Agreement, the Reorganization Transactions, the DIP
                   Documents, the negotiation, formulation, preparation
                   or consummation of the Plan (including the Plan
                   Supplement), the RSA and any exhibits or documents
                   relating thereto, the solicitation of votes with respect to
                   the Plan (including any other Definitive Document), or
                   the Bermuda Dissolution Proceedings, in all cases based
                   upon any act or omission, transaction, agreement,
                   event, or other occurrence taking place on or before the
                   Effective Date, other than (a) Claims or Causes of
                   Action arising out of or related to any act or omission of
                   a Released Party that is a criminal act or constitutes
                   intentional fraud, gross negligence, or willful
                   misconduct as determined by a Final Order and (b) the
                   Applicable Claims. The Applicable Claims, if any, are
                   preserved and shall be transferred and/or assigned to
                   the liquidating trust established pursuant to section
                   5.5(f)(iv) herein, provided that (i) any recovery by such
                   liquidating trust (and the beneficiaries thereof) on
                   account of any Applicable Claim, including in each case
                   by way of settlement or judgment, shall be limited to the
                   extent of the available D&O Insurance Policies’
                   combined limits, after payment from such D&O
                   Insurance Policies of any and all covered costs and
                   expenses incurred by a director or officer in connection
                   with the defense of an Applicable Claim; and (ii) no
                   party, including any trustee or any beneficiary of such

26000989.1

                                            7
                         Case 19-12031-CSS          Doc 269      Filed 02/05/20     Page 8 of 14



                                   liquidating trust, shall execute, garnish, or otherwise
                                   attempt to collect on any settlement of or judgment
                                   relating specifically to an Applicable Claim upon any
                                   personal assets of such director or officer except to the
                                   extent necessary to trigger coverage under the D&O
                                   Insurance Policies; provided further that in the event
                                   coverage under the D&O Insurance Policies is denied,
                                   such director or officer shall assign any claims for
                                   coverage or other rights of recovery they may have
                                   against the D&O Insurance Policies’ insurers to such
                                   liquidating trust.

                                                     Relief Requested

                   11.     By this Motion, the Debtors seek entry of the Proposed Order, pursuant to

            sections 1127(b) and (c) of the Bankruptcy Code, (i) approving the Modification, (ii) deeming

            the Plan and the applicable Plan Documents, each as modified by the Modification, accepted by

            all holders of Claims or Interests who previously voted to accept, or were deemed to have

            accepted, the Plan, and (iii) deeming the Confirmation Order confirming the Plan to apply to the

            Plan, as modified.

                                               Basis for Relief Requested

       I.      The Modification Complies with the Confirmation Order and Plan

                   12.     Paragraph 54 of the Confirmation Order and section 12.6 of the Plan allow the

            Debtors to modify the Plan after the Confirmation Date to remedy defects, omissions, and

            inconsistencies with respect to matters that are necessary to carry out the purposes or effects of

            the Plan with the consent of the Requisite Senior Secured Noteholders. The Modification

            provides additional detail regarding the scope of the liquidation trust referenced in section

            5.5(f)(iv) of the Plan and in the Plan Supplement as well as clarifies that certain Claims and

            Causes of Action against Debtors’ current and former directors are not being released.

            Moreover, the Debtors have the consent of the Requisite Senior Secured Noteholders to make the

            Modification. The Debtors have, therefore, complied with the Confirmation Order and Plan.
26000989.1

                                                             8
                           Case 19-12031-CSS         Doc 269     Filed 02/05/20    Page 9 of 14



      II.       The Modification Satisfies Section 1127(b) of the Bankruptcy Code

                    13.     This Motion seeks entry of an order approving and authorizing the Modification

            consistent with the standards for approval of modifications to confirmed plans under section

            1127(b) of the Bankruptcy Code.

                    14.     Post confirmation modifications under section 1127(b) require that (i) “substantial

            consummation” has not yet occurred, (ii) “circumstances warrant such modification,” (iii) “such

            plan as modified [] meet[s] the requirements of sections 1122 and 1123 and (iv) they be

            confirmed by the court “after notice and a hearing” under section 1129.7

                    A.      Substantial Consummation of the Plan Has Not Yet Occurred

                    15.     Paragraph 69 of the Confirmation Order and section 12.6 of the Plan both provide

            that the Plan shall be deemed to be substantially consummated on the Effective Date. The Plan

            has not yet gone effective, and, indeed, will not go effective for some time due to requirements to

            obtain certain governmental approvals.

                    B.      The Circumstances Warrant the Modification

                    16.     The circumstances warrant the Modification. Indeed, the Debtors’ believe their

            Estates are better served by making the Modification as the Modification helps the Debtors

            maximize the value of their estates and provides clarity regarding the scope of the Claims and

            Causes of Action that are not released under the Plan. Moreover, the Modification is

            contemplated by the 9019 Motion, which has the support of the Debtors and the Senior Secured

            Noteholder Group.

                    C.      The Modified Plan Fully Complies with Sections 1122 and 1123.

                    17.     The Court has already found that the Plan complies with section 1122 and 1123.


            7
                11 U.S.C. § 1127(b).
26000989.1

                                                             9
                         Case 19-12031-CSS               Doc 269        Filed 02/05/20        Page 10 of 14



           Accordingly, because the Modification does not alter the classification of Claims or Interests

           under the Plan, the Plan, as modified, continues to meet the requirements of section 1122.

                   18.      Similarly, the Plan, as modified, continues to meet the requirements of section

           1123 of the Bankruptcy Code. Section 1123(a) lists certain requirements of a chapter 11 plan.

           The Modification does not affect the Plan’s compliance with section 1123(a) because the Plan, as

           modified, continues to (i) designate classes of claims and interests under 1123(a)(1); (ii) specify

           any classes that are unimpaired under 1123(a)(2); (iii) specify the treatment of impaired classes

           under 1123(a)(3); (iv) provide the same treatment for each claim or interest of a particular class

           under 1123(a)(4); (v) include a provision prohibiting the issuance of nonvoting equity securities

           under 1123(a)(6); and (vi) provide provisions that are consistent with the interests of creditors,

           equity security holders, and with public policy as required by 1123(a)(7).

                   19.      Importantly, the Modification is necessary to ensure that the Plan can satisfy

           section 1123(a)(5), which requires that the Plan provide adequate means for its implementation

           and further clarifies the scope of the claims to be retained by the Liquidating Trust pursuant to

           section 1123(b)(3)(B) (which permits the retention and enforcement of claims by a representative

           of the estate under a plan).

    III.       The Modification Does Not Require Further Disclosure or Resolicitation

                   20.      Section 1127(c) of the Bankruptcy Code requires that, any proposed modification

           to a plan must comply with, among other things, the disclosure requirements of section 1125 of

           the Bankruptcy Code. The legislative history of section 1127(c) makes clear that not all

           modifications to a confirmed plan require new disclosure.8 Courts hold that further disclosure




           8
               See H. Rep. No. 595, 95th Cong., 1st Sess., 411 (1977) (“if the modification were sufficiently minor, the court
               might determine that additional disclosure was not required under the circumstances”).
26000989.1

                                                                   10
                         Case 19-12031-CSS                Doc 269       Filed 02/05/20       Page 11 of 14



         and resolicitation of votes on a modified plan is required only when the modification materially

         and adversely impacts parties who previously voted for the plan.9

                  21.       The court in In re American Solar King Corporation10 explained the logic behind

         not requiring disclosure and resolicitation of a plan modification where such modification is not

         material:

                            Ballots solicited with the original disclosure statement previously
                            approved by the court will still be valid for the modified plan,
                            because that disclosure statement is presumed already to contain
                            “adequate information” to cover minor modifications. “Adequate
                            information” is a term of art, defined by Section 1125 to be that
                            disclosure necessary for a reasonable investor to make an informed
                            judgment on whether to vote for a given plan. 11 U.S.C.
                            § 1125(a)(1). A modification which is not “material” is by
                            definition one which will not affect an investor’s voting decision.
                            Additional disclosure would serve no purpose and would therefore
                            not be required.11

                  22.       The Debtors submit that the Modification is not material and does not adversely

         impact holders of Allowed Claims and Allowed Interests. “A modification is material if it so

         affects a creditor or interest holder who accepted the plan that such entity, if it knew of the


         9
              See, e.g., Beal Bank, S.S.B. v. Jack’s Marine, Inc. (In re Beal Bank, S.S.B.), 201 B.R. 376, 380 (E.D. Pa. 1996)
              (further disclosure and solicitation not required under sections 1127(b) and (c) where modification to plan is
              immaterial); In re Century Glove, Inc., No. CIV. A. 90-400-SLR, 1993 WL 239489, at *3–4 (D. Del. Feb. 10,
              1993) (upholding bankruptcy court’s finding that section 1127 did not require further disclosure and
              resolicitation of votes on plan modification that altered the treatment to only one creditor when “the
              modifications at issue did not materially and adversely impact any creditors who previously voted for the
              Plan”); In re Am. Solar King Corp., 90 B.R. 808, 823–24 (Bankr. W.D. Tex. 1988) (“Further disclosure occurs
              only when and to the extent that the debtor intends to solicit votes from previously dissenting creditors or when
              the modification materially and adversely impacts parties who previously voted for the plan.”); see also In re
              Temple Zion, 125 B.R. 910, 914 (Bankr. E.D. Pa. 1991) (further disclosure pursuant to section 1125 is
              unnecessary where post-confirmation plan modification under section 1127(b) affected distribution to only one
              creditor, but did not affect any allegedly impaired class); In re Aleris Int’l, Inc., 2010 WL 3492664, at *32
              (Bankr. D. Del. May 13, 2010) (“Further disclosure and resolicitation of votes on a modified plan is only
              required . . . when the modification materially and adversely affects parties who previously voted for the plan.”)
              (citations omitted) (emphasis in original); In re Federal–Mogul Global Inc., 2007 WL 4180545, at *39 (Bankr.
              D. Del. Nov. 16, 2007) (additional disclosure under section 1125 is not required where plan “modifications do
              not materially and adversely affect or change the treatment of any Claim against or Equity Interest in any
              Debtor”).
         10
              90 B.R. 808 (Bankr. W.D. Tex. 1988).
         11
              Id. at 824, n.28 (internal citations omitted).
26000989.1

                                                                   11
                        Case 19-12031-CSS               Doc 269         Filed 02/05/20       Page 12 of 14



         modification, would be likely to reconsider its acceptance.”12 Courts have held that proposed

         plan modifications are not adverse where “[n]one of the changes negatively affects the

         repayment of creditors. . . .”13 Here, as previously noted, the Modification provides that

         recoveries on account of Applicable Claims may be pursued by the Liquidating Trust for the

         benefit of Senior Secured Note Claims. Such a modification is not material or adverse to

         creditors or interest holders because it does not substantively affect the timing, recoveries, or

         other repayment rights of holders of Allowed Claims and Allowed Interests.14 None of these

         rights are altered by the Plan, as modified.

                                                   Request for Waiver of Stay

                  23.      The Debtors respectfully request that the Court cause the Proposed Order to

         become effective immediately upon its entry notwithstanding the potential applicability of

         Bankruptcy Rules 3020(e), 6004(h), and 7062. Such a waiver is appropriate in these

         circumstances because it will allow the Debtors, their professionals, and the Senior Secured

         Noteholder Group to narrow their focus on the other key restructuring issues that remain to meet

         the conditions precedent to the occurrence of the Effective Date.

                                                                Notice

                  24.      Notice of this Motion will be provided to: (i) the Office of the United States


         12
              Am. Solar King, 90 B.R. at 824 (internal citation omitted).
         13
              See, e.g., In re Mount Vernon Plaza Cmty. Urban Redevelopment Corp. I, 79 B.R. 305, 306 (Bankr. S.D. Ohio
              1987); see also Am. Solar King, 90 B.R. at 823, n. 27 (“The modified plan need not be resubmitted to creditors
              and interest holders if the court finds that they are not adversely affected.”) (internal citations omitted).
         14
              See, e.g., Am. Solar King, 90 B.R. at 824 (holding that an amendment to a plan to increase the distribution of
              stock in the reorganized company to one creditor such that other creditors’ recoveries would be diluted by less
              than one percent as a result of the modification to “be so small” so as to be immaterial); Beal Bank, 201 B.R. at
              380 (holding that a modification to a plan after confirmation to extend by 60 days the date on which a creditor
              would receive payment did not require further disclosure or solicitation “given the immaterial nature of the
              modification.”); In re Boylan Int’l, Ltd., 452 B.R. 43, 47 (Bankr. S.D.N.Y 2011) (finding proposed time
              extension a modification for purposes of section 1127(b) because creditors did not benefit from the payment of
              proceeds for a further extended period of time).
26000989.1

                                                                   12
                      Case 19-12031-CSS         Doc 269        Filed 02/05/20   Page 13 of 14



         Trustee for the District of Delaware; (ii) counsel to the DIP Agent; (iii) counsel to the Ad Hoc

         Noteholder Group; (iv) the Debtors’ 30 largest unsecured creditors on a consolidated basis, as

         identified in their chapter 11 petitions; and (v) those parties who have formally filed requests for

         notice in the Chapter 11 Cases pursuant to Bankruptcy Rule 2002. In light of the nature of the

         relief requested, the Debtors respectfully submit that no further notice is necessary.

                                    [Remainder of page intentionally left blank]




26000989.1

                                                          13
                       Case 19-12031-CSS         Doc 269         Filed 02/05/20   Page 14 of 14



                  WHEREFORE the Debtors respectfully request that the Court enter the Proposed Order,

         granting the Debtors: (i) the relief requested herein; and (ii) such other and further relief as the

         Court may deem proper.

             Dated: February 5, 2020
                    Wilmington, Delaware         /s/ Jaime Luton Chapman
                                                  M. Blake Cleary (No. 3614)
                                                  Matthew B. Lunn (No. 4119)
                                                  Jaime Luton Chapman (No. 4936)
                                                  Jared W. Kochenash (No. 6557)
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  - and -

                                                  Chris L. Dickerson (admitted pro hac vice)
                                                  Brendan M. Gage (admitted pro hac vice)
                                                  Robert A. Dixon Jr. (admitted pro hac vice)
                                                  PAUL HASTINGS LLP
                                                  71 South Wacker Drive, Suite 4500
                                                  Chicago, Illinois 60606
                                                  Telephone: (312) 499-6000
                                                  Facsimile: (302) 499-6100

                                                  - and -

                                                  Todd M. Schwartz (admitted pro hac vice)
                                                  PAUL HASTINGS LLP
                                                  1117 South California Avenue
                                                  Palo Alto, California 94304
                                                  Telephone: (650) 320-1800
                                                  Facsimile: (650) 320-1900

                                                  Counsel to the Debtors and Debtors in Possession




26000989.1

                                                            14
